UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6517


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CHRISTOPHER LEON MOORE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (7:01-cr-00083-BR-1)


Submitted:    June 12, 2009                   Decided:   July 7, 2009


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Leon Moore, Appellant Pro Se.   R. A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher    Leon   Moore   appeals    the   district   court’s

order denying his motion for reduction of sentence, 18 U.S.C.

§ 3582(c)(2) (2006).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        United States v. Moore, No. 7:01-cr-

00083-BR-1 (E.D.N.C. Mar. 12, 2009).         The motion for appointment

of counsel is denied.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and   argument    would   not     aid   the

decisional process.

                                                                      AFFIRMED




                                     2